OPINION AND DECREE
OPINION OF THE COURT
MORROW, Chief Judge.
Fereti filed his application with the Registrar of Titles to be registered as the holder of the matai name Le’i of Ofu. Tupua filed an objection to the proposed registration and became a candidate for the name himself.
*100It was clear from the evidence that both Tupua and Féreti meet the requirements of Sec. 926 of- the Code as amended and are eligible to hold a matai title.
Sec. 933 of the Code as amended reads as follows:
“Consideration Given by Court: In the trial of matai name cases, the High Court shall be guided by .the following in the. priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise the male descendant shall prevail;
(b) The wish of the majority or plurality of those members of the family related by blood to the title;
(c) The forcefulness, character, personality, and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the government of American Samoa.”
The undisputed evidence shows that Tupua is the son of Le’i Lelologatele and Vaoia who was the daughter of Le’i Moala. It is apparent that Tupua has one-fourth Le’i blood through his mother. Tupua claims that he has one-half Le’i blood through his father. Fereti claims that Le’i Lelologatele, being a married man to the Le’i family, had no Le’i blood in his veins and that, therefore, Tupua has no Le’i blood through his father. It is not necessary for us to decide whether or not Tupua acquired any Le’i blood from his father since, as will appear later on, Tupua has more Le’i blood in his veins, acquired from his mother Vaoia alone, than has candidate Fereti. Without deciding, we shall assume that Tupua acquired Le’i blood from his mother only. Fereti is the great-great grandson of Le’i E’e and has one-sixteenth Le’i blood in his veins. It is apparent, therefore, that Tupua, counting the one-fourth Le’i blood acquired through his mother Vaoia only, prevails over Fereti on the issue of hereditary right.
We shall next consider the issue of the wish of the majority of those members of the family related by blood to *101the title. Each of the candidates filed a petition with the Court purporting to be signed by those blood members of the family supporting his candidacy. There were 529 purported signatures on the petition for Tupua and 244 on the petition for Fereti.
Tupua after swearing that all of the purported signatures on the petition for him were signatures of blood members of the Le’i family admitted upon cross-examination that one of the signers Matila, born in New Guinea and without any Samoan blood in his veins, was not a blood member of the family. He also admitted that Utú was not a member. It was clear to us from his cross-examination that he had no knowledge one way or the other as to whether a number of signers for him were blood members of the family.
Fereti claimed that 504 of the 529 on Tupua’s petition were not blood members of the family. Fereti has spent practically all of his life in Ofu whereas Tupua has spent the last 18 years in Tutuila with only an occasional visit to Ofu. Obviously Fereti is in a much better position to know the blood membership of the family, particularly the young membership, than Tupua. We think that Tupua’s hesitancy and difficulty in answering questions on cross-examination as to the blood membership of the family arose in part because of his almost complete absence from the family for so many years. Le’i Siluano, 82 years old, the former holder of the title who resigned, testified that there was no Le’i Eleele, no Le’i Pule and that Le’i Toofala had no descendants. Over 200 of the signers on Tupua’s petition claimed to be blood descendants of these supposed three. Certainly Le’i Siluano, if anyone, was in a position to know the tradition of the Le’i family.
Tupua admitted that all but 27 of the 244 signers on Fereti’s petition were blood members of the family. The very great number (529) of purported signers on Tupua’s *102petition is a circumstance in itself raising a very substantial doubt that all of them are blood members of the family. In view of this obvious fact, of Le’i Siluano’s testimony, Fereti’s testimony, and the weakness of Tupua’s own testinony on cross-examination, we believe that a majority of the blood membership in the Le’i family favor the candidacy of Fereti. We conclude, therefore, that Fereti prevails over Tupua on the issue of the wish of the majority or plurality of the blood members of the family.
Tupua has lived in Nu’uuli for 18 years. He is the leading young man in his wife’s family (the Levu family) in Nu’uuli. He is a graduate of Poyer school and speaks English fairly well. He has had a clerical position in the Property Management Division of the Island Government for about 5 years. His salary is $105 per month. Prior to securing his present position, he worked for about 5 years for the Navy in the auto spare parts branch of the Ship Repair Unit. Prior to that time he was a school teacher for 12 or 13 years. His son, who is in the U.S.Armed Forces, •has made an allotment to Tupua of $60 per month. He also sells some copra and a few pigs and chickens which add roughly $200 a year to his income. He is an assistant LMS pastor in Nu’uuli.
Fereti has been the leading young man in the Le’i family for many years. He speaks little English. He, like Tupua, is a graduate of Poyer school. Fereti is the government copra clerk in Ofu. He receives a salary of $50 per month. He owns and operates a small store in Ofu. Also he sells copra, pigs and mats. His income in addition to his salary nets him something over $500 a year. Fereti is an assistant pastor in Ofu. He has rendered service to and for the Le’i title for many years. While Tupua has rendered some service to the title Le’i, naturally his service, since he has lived away from the family for 18 years, has not been nearly as continuous or extensive as Fereti’s service.
*103Fereti who has lived in the Le’i family all of his life, who has rendered much service to the title, and who has been the family’s leading young man for many years is obviously much better acquainted with the family and its needs than is Tupua who has spent most of his adult life in Tutuila with only an occasional visit to Ofu. Having lived away from the Le’i family for 18 years, it was not unnatural for Tupua to exhibit considerable confusion on the witness stand as to whether certain signers on his petition were blood members of the Le’i family. Fereti had no hesitancy about answering queries as to who were members and who were not. He knows the family and its needs. He has lived with the family, not away from it during most of his adult life.
The Court had an excellent opportunity to observe the personalities of the two candidates during the hearing. It is our conclusion from the evidence and our observation during the hearing that Fereti prevails over Tupua on the issue of forcefulness, character, personality and capacity for leadership.
The value of the holder of a matai name to the Government depends mostly upon his ability to look after the affairs of his family. That ability is necessarily measured by his forcefulness, character, personality and capacity for leadership. Since we have found that Fereti prevails over Tupua on that issue, we are forced to conclude that Fereti prevails over Tupua on the issue of the value of the holder of the name to the Government. Furthermore we think that a good copra' clerk in Ofu is just as valuable to the Government as a good clerk in the Property Management Division of the Island Government.
Since we find that Fereti prevails over Tupua on the second, third and fourth issues, Fereti should be awarded the name Le’i.
*104DECREE
Accordingly it is ORDERED, ADJUDGED and DECREED that Fereti shall be registered as the holder of the matai name Le’i of Ofu. The Registrar of Titles will be advised of this decree.
Costs in the sum of $43.75 are hereby assessed against Tupua, the same to be paid within 60 days.